NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     ForȱtheȱSeventhȱCircuit
                                     Chicago,ȱIllinoisȱȱ60604

                                          Marchȱ4,ȱ2011

                                               Before

                               FRANKȱH.ȱEASTERBROOK,ȱChiefȱJudge

                               DIANEȱS.ȱSYKES,ȱCircuitȱJudge

                               JOHNȱDANIELȱTINDER,ȱCircuitȱJudge

No.ȱ06Ȭ4101

UNITEDȱSTATESȱOFȱAMERICA,                               AppealȱfromȱtheȱUnitedȱStatesȱDistrict
                  PlaintiffȬAppellee,                   CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
                                                        EasternȱDivision
       v.
                                                        No.ȱ04ȬCRȬ818
ARMEANȱKNOX,
                       DefendantȬAppellant.             AmyȱJ.ȱSt.ȱEve,ȱ
                                                        Judge.

                                            OȱRȱDȱEȱR

    Thisȱmatterȱisȱbeforeȱtheȱcourtȱforȱtheȱsecondȱtime.ȱInȱtheȱoriginalȱappeal,ȱweȱheldȱthat
Armeanȱ Knoxȱ (whoȱ weȱ continueȱ toȱ referȱ toȱ asȱ Armeanȱ forȱ clarity;ȱ Anthonyȱ Knoxȱ isȱ aȱ coȬ
defendant)ȱwasȱ“entitledȱtoȱaȱlimitedȱremand,ȱallowingȱtheȱdistrictȱcourtȱtoȱindicateȱwhether
itȱwouldȱhaveȱselectedȱaȱdifferentȱsentenceȱhadȱitȱknownȱofȱitsȱdiscretionȱunderȱKimbroughȱ[v.
UnitedȱStates,ȱ522ȱU.S.ȱ85ȱ(2007)].”ȱUnitedȱStatesȱv.ȱKnox,ȱ573ȱF.3dȱ441,ȱ447ȱ(7thȱCir.ȱ2009)ȱ(citing
UnitedȱStatesȱv.ȱTaylor,ȱ520ȱF.3dȱ746,ȱ747Ȭ49ȱ(7thȱCir.ȱ2008)).ȱWeȱalsoȱstatedȱthatȱ“thisȱappealȱis
notȱtheȱproperȱvehicleȱforȱArmeanȱtoȱraiseȱ[his]ȱclaimȱ[forȱaȱreducedȱsentenceȱunderȱtheȱ2007
amendmentȱtoȱU.S.S.G.ȱ§ȱ2D1.1]ȱinȱtheȱfirstȱinstance;ȱrather,ȱArmeanȱshouldȱmoveȱforȱaȱreduced
sentenceȱinȱtheȱdistrictȱcourtȱunderȱ18ȱU.S.C.ȱ§ȱ3582(c)(2).”ȱId.ȱatȱ451.ȱWeȱconcludedȱbyȱordering
aȱlimitedȱremandȱ“soȱthatȱtheȱdistrictȱcourtȱmayȱfollowȱtheȱprocedureȱdescribedȱinȱUnitedȱStates
v.ȱTaylor,ȱ520ȱF.3dȱ746,ȱ748Ȭ49ȱ(7thȱCir.ȱ2008),ȱtoȱaddressȱtheȱeffectȱofȱbothȱtheȱ2007ȱAmendment
No.ȱ06Ȭ4101                                                                                         Pageȱ2

toȱ§ȱ2D1.1ȱandȱKimbroughȱonȱArmean’sȱsentence.”ȱId.ȱatȱ454.ȱWeȱinstructedȱtheȱdistrictȱcourt
“[a]fterȱresolvingȱanyȱmotionȱforȱaȱreducedȱsentenceȱunderȱ18ȱU.S.C.ȱ§ȱ3582(c)(2)ȱbasedȱonȱthe
Amendment,”ȱ toȱ “indicateȱ whetherȱ itȱ isȱ inclinedȱ toȱ reduceȱ Armean’sȱ sentenceȱ under
Kimbrough.”ȱId.

    InȱTaylor,ȱweȱadoptedȱaȱlimitedȬremandȱprocedureȱforȱforfeitedȱKimbroughȬtypeȱarguments
toȱpermitȱtheȱdistrictȱcourtȱtoȱadviseȱusȱofȱitsȱinclinationȱtoȱimposeȱaȱdifferentȱsentenceȱinȱlight
ofȱKimbrough.ȱWeȱexplained:

    Theȱdistrictȱjudgeȱshouldȱholdȱoffȱonȱtellingȱusȱwhetherȱsheȱisȱmindedȱtoȱresentence
    theȱdefendantȱunderȱKimbroughȱuntilȱsheȱdecidesȱwhetherȱtoȱactȱfavorablyȱonȱthe
    defendantȇsȱ motionȱ (ifȱ heȱ makesȱ one,ȱ orȱ onȱ theȱ judgeȇsȱ ownȱ initiative,ȱ ifȱ the
    defendantȱ doesȱ not)ȱ forȱ reliefȱ underȱ theȱ Commissionȇsȱ newȱ crackȱ regime.ȱ Ifȱ she
    decidesȱ toȱ imposeȱ theȱ sameȱ sentenceȱ underȱ theȱ newȱ guideline,ȱ orȱ ifȱ thoughȱ she
    lowersȱtheȱsentenceȱtheȱdefendantȱbelievesȱthatȱ18ȱU.S.C.ȱ§ȱ3553(a)ȱwouldȱwarrant
    aȱstillȬlowerȱsentence,ȱorȱifȱheȱdoesȱnotȱmakeȱaȱproperȱmotionȱforȱreliefȱunderȱthe
    newȱȱguidelineȱandȱsheȱisȱnotȱmindedȱtoȱgrantȱsuchȱreliefȱonȱherȱownȱinitiative,ȱshe
    willȱthenȱhaveȱtoȱadviseȱusȱwhetherȱsheȱwouldȱbeȱinclinedȱtoȱreduceȱhisȱsentence
    underȱtheȱdispensationȱgrantedȱsentencingȱjudgesȱbyȱKimbrough.

520ȱF.3dȱatȱ748Ȭ49.ȱTaylorȱremandsȱareȱpremisedȱonȱtheȱnotionȱthatȱweȱcannotȱdetermineȱfrom
theȱrecordȱwhetherȱtheȱdistrictȱcourtȱwouldȱhaveȱsentencedȱaȱdefendantȱdifferentlyȱhadȱitȱbeen
awareȱofȱitsȱdiscretionȱtoȱconsiderȱtheȱguidelinesȇȱdisparateȱtreatmentȱofȱcrackȱandȱpowder
cocaine.ȱ Ifȱ theȱ districtȱ courtȱ isȱ inclinedȱ toȱ reȬsentence,ȱ thenȱ weȱ willȱ vacateȱ theȱ defendant’s
sentenceȱandȱremandȱforȱaȱfullȱresentencing.ȱUnitedȱStatesȱv.ȱBillian,ȱ600ȱF.3dȱ791,ȱ795ȱ(7thȱCir.
2010).ȱWeȱretainȱ“jurisdictionȱinȱorderȱtoȱcompleteȱourȱplainȱerrorȱreviewȱuponȱreceivingȱthe
viewsȱofȱtheȱdistrictȱcourtȱasȱtoȱwhetherȱitȱwasȱdisposedȱtoȱreȬsentence.”ȱUnitedȱStatesȱv.ȱDuncan,
427ȱF.3dȱ464,ȱ465ȱ(7thȱCir.ȱ2005)ȱ(perȱcuriam).ȱ

    Armeanȱfiledȱaȱmotionȱinȱtheȱdistrictȱcourtȱrequestingȱaȱreductionȱinȱhisȱsentenceȱpursuant
toȱ18ȱU.S.C.ȱ§ȱ3582(c)ȱandȱtheȱFairȱSentencingȱActȱ(FSA).ȱTheȱdistrictȱcourtȱheldȱaȱhearingȱand
grantedȱtheȱparties’ȱagreedȱmotionȱforȱreductionȱofȱsentence,ȱpursuantȱtoȱ18ȱU.S.C.ȱ§ȱ3582(c)(2),
basedȱ onȱ amendmentȱ 706ȱ toȱ theȱ Sentencingȱ Guidelines.ȱ Theȱ courtȱ enteredȱ anȱ Amended
JudgmentȱreducingȱArmean’sȱsentenceȱonȱCountȱSixȱ(conspiracyȱtoȱdistributeȱmoreȱthanȱ50
gramsȱofȱcrack)ȱtoȱ130ȱmonths’ȱimprisonmentȱȬȱtheȱmiddleȱofȱtheȱnewȱguidelineȱrange.ȱThe
districtȱcourtȱstatedȱthatȱtheȱreducedȱsentenceȱreflectedȱitsȱconsiderationȱofȱnotȱonlyȱtheȱnewly
amendedȱguidelineȱrange,ȱbutȱalsoȱitsȱconsiderationȱofȱKimbrough.ȱ

    Weȱinvitedȱtheȱpartiesȱtoȱsubmitȱargumentsȱconcerningȱtheȱappropriateȱdispositionȱofȱthis
appealȱinȱlightȱofȱtheȱdistrictȱcourt’sȱresponseȱtoȱtheȱlimitedȱremand.ȱArmeanȱnowȱarguesȱthat
theȱ“districtȱcourt’sȱsentenceȱwasȱunreasonableȱinȱlightȱofȱtheȱFairȱSentencingȱActȱreducingȱthe
No.ȱ06Ȭ4101                                                                                           Pageȱ3

disparityȱbetweenȱcrackȱcocaineȱandȱpowderȱcocaineȱtoȱ18:1ȱandȱtheȱSentencingȱCommission’s
Novemberȱ1,ȱ2010ȱamendmentȱtoȱU.S.S.G.ȱ§ȱ2D1.1ȱimplementingȱtheȱreducedȱdisparityȱbetween
crackȱcocaineȱandȱpowderȱcocaine.”

    TheȱdistrictȱcourtȱdidȱnotȱfollowȱtheȱprocedureȱsetȱforthȱinȱTaylorȱonȱremand.ȱInstead,ȱthe
courtȱproceededȱtoȱreȬsentenceȱtheȱdefendantȱandȱenteredȱanȱamendedȱjudgmentȱtoȱthatȱeffect;
theȱcourtȱwasȱwithoutȱjurisdictionȱtoȱdoȱso.ȱTheȱdistrictȱcourtȱwasȱtoȱresolveȱtheȱdefendant’sȱ§
3582(c)(2)ȱmotion,ȱandȱthenȱinformȱusȱwhetherȱitȱisȱinclinedȱtoȱreduceȱtheȱdefendant’sȱsentence
furtherȱ“underȱtheȱdispensationȱgrantedȱsentencingȱjudgesȱbyȱKimbrough.”ȱTaylor,ȱ520ȱF.3dȱat
749;ȱ seeȱ alsoȱ Unitedȱ Statesȱ v.ȱ Martin,ȱ 618ȱ F.3dȱ 705,ȱ 739ȱ (7thȱ Cir.ȱ 2010)ȱ (“Afterȱ resolvingȱ any
motionȱforȱaȱreducedȱsentenceȱunderȱ18ȱU.S.C.ȱ§ȱ3582(c)(2)ȱbasedȱonȱtheȱAmendment,ȱtheȱcourt
shouldȱ indicateȱ whetherȱ itȱ isȱ inclinedȱ toȱ reduceȱ furtherȱ [theȱ defendant’s]ȱ sentence[]ȱ under
Kimbrough.”).ȱ“Ourȱlimitedȱremandȱtoȱtheȱdistrictȱcourtȱwasȱsolelyȱtoȱascertainȱwhetherȱitȱwas
inclinedȱtoȱreȬsentenceȱifȱweȱlaterȱremandedȱtheȱcaseȱtoȱtheȱdistrictȱcourt.”ȱȱDuncan,ȱ427ȱF.3dȱat
465.ȱ

    Becauseȱ theȱ districtȱ courtȱ wasȱ withoutȱ jurisdictionȱ toȱ enterȱ theȱ Amendedȱ Judgmentȱ of
Novemberȱ9,ȱ2010,ȱtheȱjudgmentȱisȱvacated.ȱWeȱconsiderȱtheȱdistrictȱcourt’sȱamendedȱjudgment
asȱanȱindicationȱthatȱitȱisȱdisposedȱtoȱreȬsentenceȱandȱtherefore,ȱweȱconcludeȱthisȱappealȱby
remandingȱthisȱcaseȱforȱthatȱpurpose.ȱ

    Asȱ noted,ȱ Armeanȱ alsoȱ raisesȱ anȱ argumentȱ thatȱ hisȱ sentenceȱ shouldȱ beȱ reducedȱ in
accordanceȱwithȱtheȱFSA.ȱTheȱFSAȱwasȱsignedȱintoȱlawȱonȱAugustȱ3,ȱ2010ȱandȱincreasesȱthe
quantitiesȱ ofȱ crackȱ cocaineȱ neededȱ toȱ triggerȱ mandatoryȱ minimumȱ sentences.ȱ Armean’s
argumentȱthatȱtheȱFSAȱappliesȱretroactivelyȱtoȱreduceȱhisȱsentenceȱhasȱbeenȱdecidedȱadversely
toȱhimȱinȱUnitedȱStatesȱv.ȱBell,ȱ624ȱF.3dȱ803,ȱ814ȱ(7thȱCir.ȱ2010).ȱArmeanȱpleadedȱguilty,ȱwas
sentenced,ȱandȱhadȱalreadyȱappealedȱthatȱsentenceȱwhenȱtheȱFSAȱwasȱsignedȱintoȱlaw.ȱThe
generalȱfederalȱsavingsȱstatute,ȱ1ȱU.S.C.ȱ§ȱ109,ȱoperatesȱtoȱbarȱretroactiveȱapplicationȱofȱtheȱFSA.
Id.ȱAsȱweȱstatedȱinȱBell,ȱ“[s]inceȱtheȱFSAȱdoesȱnotȱcontainȱsoȱmuchȱasȱaȱhintȱthatȱCongress
intendedȱitȱtoȱapplyȱretroactively,ȱitȱcannotȱhelpȱ[Armean]ȱhere.”ȱId.

    Accordingly,ȱtheȱamendedȱjudgmentȱofȱtheȱdistrictȱcourtȱenteredȱasȱtoȱArmeanȱKnoxȱon
Novemberȱ9,ȱ2010ȱisȱVACATEDȱbecauseȱtheȱdistrictȱcourtȱwasȱwithoutȱjurisdictionȱtoȱenter
suchȱaȱjudgment.ȱTheȱcaseȱisȱREMANDEDȱinȱorderȱtoȱpermitȱtheȱdistrictȱcourtȱtoȱreȬsentence
theȱ defendant.ȱ Anyȱ challengeȱ toȱ aȱ sentenceȱ imposedȱ subsequentȱ toȱ thisȱ remandȱ mustȱ be
initiatedȱbyȱtheȱfilingȱofȱaȱnewȱnoticeȱofȱappeal.